                                                                    JS-6



            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


CARPENTERS SOUTHWEST
ADMINISTRATIVE                    CV 19-4036 DSF (MRWx)
CORPORATION and BOARD
OF TRUSTEES FOR THE               JUDGMENT
CARPENTERS SOUTHWEST
TRUSTS,
      Plaintiffs,

               v.

MCL CONSTRUCTION, INC.,
et al.,
        Defendants.



   The Court having dismissed Plaintiffs’ claim for breach of
settlement agreement without prejudice for lack of subject matter
jurisdiction and having granted Plaintiffs’ motion for default
judgment against MCL Construction, Inc.,

   IT IS ORDERED AND ADJUDGED that Plaintiffs are awarded
judgment against MCL Construction, Inc., as follows:

Unpaid contributions                        $101,931.19

Liquidated damages                          $65,269.53
Audit fees                                  $39.00
Prejudgment interest                        $30,394.81
Attorneys’ fees                             $7,432.69
TOTAL                                       $205,067.22
  Post-judgment interest shall accrue on the foregoing amounts
pursuant to 28 U.S.C. § 1961. Plaintiffs also recover costs of suit
pursuant to a bill of costs filed in accordance with 28 U.S.C. §
1920.



   Date: November 15, 2019           ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
